No objection is raised by the counsel for the appellant, that the proper exceptions were not taken on the part of the defendant to raise the questions considered by the Supreme Court in reversing the judgment.
Upon the merits of the case, as disclosed by the evidence, there can be no doubt that the judgment was entirely erroneous, and was properly reversed by the Supreme Court, if it was open to review there, upon the facts and the law. I shall assume that it was so, as no question is made that it was not, and the court then reviewed the whole case upon its merits. The referee seems to have decided that the covenant *Page 149 
in the assignment, on which the action was brought, was broken by the existence of the two sub-leases from the defendant to Sevin and Huszak, and their possession of the portions of the premises leased to them respectively, assuming that such possession was in violation of the plaintiff's rights as assignee of the orignal lease, and under the covenants in the assignment of the same to him. But the evidence before the referee shows conclusively, and beyond the possibility of controversy, that these two sub-leases were also assigned by the defendant to the plaintiff on the same day with the original lease, by assignments containing precisely the same covenants as that on which the action is brought, and that the plaintiff had given notice to these sub-tenants of the assignment of their leases to him and that the rent should be paid to him.
As respects the loss of the April rent, complained of, and allowed by the referee, the agreement between the plaintiff and the defendant, in express terms, reserves it to the defendant. And so it appears in the assignment of each of these sub-leases.
The plaintiff recovers on the ground that he was kept out of possession by these sub-tenants, and also for moneys paid by him to induce one of them to remove and surrender his lease, where the fact is indisputable that both were his tenants, and that he was in possession through them from the first of April.
The defendant set up in his answer, by way of defense, that the agreement between himself and the plaintiff, of the 28th of March, was fully executed by him on the 1st of April following, by the assignment of the original lease and these two sub-leases, by separate instruments, which three instruments were all parts of one agreement. Of the evidence tending irresistibly to prove this, the referee takes no notice whatever. That these three assignments were but a single transaction can admit of no doubt. The object unquestionably was to fulfill the agreement, and the three assignments, and the covenants in each, should have been construed together, in reference to the written agreement between the *Page 150 
parties, in performance of which, by the defendant, the assignments were made and delivered. The acceptance, by the plaintiff, of the three assignments at the same time, and of the same date, with the same covenant in each, shows what was designed and understood by both parties. Construed together as a single act or transaction, in view of the agreement, it will be seen clearly that there is no such breach or breaches as are alleged in the complaint, and found by the referee.
The error, I think, arises from an entire misconception on the part of the referee, of the legal force and effect of the covenant counted upon, in view of the written contract, and of the assignments of the two sub-leases containing similar covenants. This, it seems to me, is an error of law which goes to the entire merits, and to which a general exception is sufficient; a more unwarrantable recovery upon the merits cannot well be conceded.
I am of opinion, therefore, that the judgment should be affirmed.
All the judges concurring,
Judgment affirmed. *Page 151